Title: To Thomas Jefferson from Meriwether Smith, 6 July 1779
From: Smith, Meriwether
To: Jefferson, Thomas



Sir
Philadelphia, July 6h. 1779

I wrote to you on the 24h. of June by Mr. de Francy; since which I have received Advice that I am continued in the Delegation to Congress; But the Terms are such as are very injurious to my personal Interest and Honor; and I am not certain that I shall accept of the Appointment on such Terms.
It is notorious that I have been concerned in Trade, for upwards of ten Years; and I could easily demonstrate that very few Men in a Public Character in Virga. have made so great a Sacrifice of Interest as I have done since the Commencement of the present Troubles. I have not however been engaged in the Business of Speculation, as it is called. My Managers in Virginia have received Consignments from foreign Merchants and thence my profits arose. I have not even written a Letter to them on the Subject of Trade or given them any Advice since I left Virga.
I wish that direct Measures only had been taken to remove me from Congress, and that no Option had been left to me. It would then have been necessary for me only to evince to my Country the Rectitude of my Conduct whilst in the Service of it. But my Enemies, not content with attempting to displace me by a direct Vote, have availed themselves of a circumstance to procure a Law which either removes me from Office or deprives me of a considerable Means of Subsistance. If I refuse to accept of my Appointment, I know the Use they will make of my Refusal to render me unpopular; and if I do accept of it, I shall add an Injury to those already done to my Children, which may be irreparable. Under these Circumstances,  I must return to Virginia before the End of my Present Delegation, that I may consult with my Friends and take my Measures accordingly. I hope to be able to give the Genl. Assembly a clear and satisfactory Account of my Conduct, at their next Meeting. They will then perhaps be able to judge, whether my Views have been directed to other Objects than the Prosperity and Happiness of my Country, and whether I have merited the Treatment I have received.
The Man who looks into his Heart and finds himself free from Guilt, gains Strength from Opposition, and by a firm and persevering Conduct will sooner or later prevail against it. In my Absence, My Enemies may attack my Character and Conduct; but the Time will come when I shall meet them face to face, and it will be well for them if I do not make them ashamed. I am with Esteem & Regards Your most obedt. & most hbl Servt.,

Meriwether Smith

